
	

114 HRES 739 IH: Reaffirming the commitment of the United States to the North Atlantic Treaty Organization (NATO).
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Delaney (for himself, Mr. Kinzinger of Illinois, Mr. Moulton, Mr. Schiff, Mr. David Scott of Georgia, Mr. Larsen of Washington, Mr. Carson of Indiana, Mr. Cicilline, Mr. Gallego, Mr. Perlmutter, Ms. Clarke of New York, Ms. Kaptur, Mr. Kilmer, Mrs. Torres, Mr. Cartwright, Mr. Bilirakis, Mr. Courtney, Mr. Ruppersberger, Mr. Costa, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming the commitment of the United States to the North Atlantic Treaty Organization (NATO).
	
	
 Whereas, on April 4, 1949, the North Atlantic Treaty Organization (NATO) was founded with the ideals of democracy, individual liberty, and the desire for peaceful resolutions of disputes;
 Whereas for over six decades, NATO has been a successful intergovernmental political and military alliance;
 Whereas NATO’s collective defense acts as a deterrent to aggression where the alliance defends its Allied countries against external security threats;
 Whereas NATO strengthens the security of the United States by utilizing an integrated military coalition;
 Whereas Russia has continued to threaten the sovereignty of countries in Europe and exhibit threatening behavior toward our own military assets, NATO sends a clear collective message that the Alliance will not tolerate Russia's provocation;
 Whereas in respect to the changing threats against Europe and the United States since the end of the Cold War, NATO has evolved to take on new dangers including terrorism, the spread of weapons of mass destruction, and cyber attacks;
 Whereas after the September 11, 2001, terrorist attacks on the United States, NATO invoked Article 5 of the North Atlantic Treaty for the first time in NATO’s history to deploy military resources to Afghanistan in support of the United States mission to combat a dangerous insurgency and terrorist threat;
 Whereas NATO aided the United States military by leading the International Security Assistance Force in Afghanistan from August 2003 to 2014, working with Afghan authorities to respond to the terrorist insurgency and to provide effective security across the country;
 Whereas NATO continues a civilian-led presence in Afghanistan to strengthen Afghan security forces and institutions to ensure the country can rebuild its security operations and end safe haven for terrorists;
 Whereas in November 2002 at the Prague Summit, NATO leaders adopted a Prague package to adapt NATO to the challenge of combating terrorism which included a Military Concept for Defense against Terrorism, a Partnership Action Plan against Terrorism, missile defense, cyber defense, and enhanced intelligence sharing;
 Whereas in November 2006 at the Riga Summit, NATO declared that “terrorism, increasingly global in scope and lethal in results, and the spread of weapons of mass destruction are likely to be the principal threats to the Alliance over the next 10 to 15 years”; and
 Whereas the attacks in Paris, France, and Brussels, Belgium, home of the NATO Headquarters, shows the importance of an international alliance to combat terrorist groups: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States reaffirms its commitment to the North Atlantic Treaty Organization (NATO) as the foundation of transatlantic security and defense;
 (2)NATO serves as a critical coalition in preserving peace and stability in the transatlantic region; and
 (3)NATO’s continued effort to develop new capabilities and technologies to combat terrorism and a changing international security environment are crucial to enhancing national security and strengthening the United States ability to combat evolving security threats.
			
